DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 74, 68, 122. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paras 0005-0008 should be corrected to briefly describe what is depicted in the drawings (Figs. 4-5 show the ball granulator, Fig. 6 shows the spiked rotary separators, Fig. 7 shows the vibrating screen, and Fig. 8 shows the ball polish process); and para 0031 should be amended to correct the reference characters for consistency with what is depicted in hopper, where they under go further compression at 66, possible to a ratio of 8:1. The strikers then strike the balls out of the cup drums at 68, and the balls enter a forth cup cylinder drum/ball granulator at 70” (underlining added to show recommended changes), and refs. 72 and 74 should further be described without adding new matter.  
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  in claim 8, “one” should be inserted before “compressing” in line 1 to properly reference the previously-recited at least one compressing of method claim 6 (see 35 U.S.C. 112(b) section below for treatment of claims 7-12).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear which of the previous coir plugs or spherical plugs “the plug” in line 3 is reciting. Furthermore, it is unclear whether each plug or the plugs 
In claims 2-5, it is unclear which of the previously recited Coir plugs is being recited by “The coir plug” in line 1 of each claim.
In claim 2, it is unclear whether each plug or the plugs together collectively have “a wrap material” surrounding it/them.
In claim 4, it is unclear which of the previously recited indentations is being recited by “the indentation” in line 1.
In claim 6, it is unclear whether each plug or the plugs together collectively include “a diameter in the range of 1 to 3 inches”, “a seam between the two halves”, “an indentation” and “a surface”. In addition, claim 1 recites the limitation "the two halves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
 Claims 7-12 recite the limitation “The method” in line 1 of each claim. There is insufficient antecedent basis for these limitations in the claim because they depend upon claim 5. For examination purposes, however, they will be treated below as dependent upon method claim 6 based on the recitations of method steps.
Claim 7 recites the limitation "the conditioned material" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no conditioned material recited in method claim 6.
In claim 8, it is unclear whether each plug or the plugs together collectively are “wrapped…in a material”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Kang (KR 2011-0125939, machine translation attached).
For claim 1, Fima teaches plugs 10 (Figs. 1 and 3), comprising: spherical plugs 10 of growing medium material 14 having a diameter in the range of 1 to 3 inches (col 3, ln 12-22 describes a spherical shaped soil mixture 14 that is 2.5 to 3 inches in diameter; Fig. 1); and indentations (Fig. 1 shows indent formed by insertion of ref. 20; col 3, ln 40-67) in a surface of the plugs, configured to receive a seed Fig. 1; col 3, ln 59-67).
Fima is silent about the growing medium material being coir material having a seam between two halves of the plug.
Rubin teaches coir plugs, comprising: spherical plugs of coir material (col 2, ln 37-58, col 4, ln 41-col 5, ln 52 describe the compressed growing medium including coir 
Kang teaches coir plugs 2, comprising: spherical plugs 2 of coir material having a seam 3 between two halves of the plug (Figs. 1-3; pg. 4, last two paragraphs) in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets (pg. 4, second-to-last paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coir plugs of Fima as modified by Rubin to include a seam between two halves of the plug as taught by Kang in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets.
For claim 2, Fima as modified by Rubin and Kang teaches (references to Fima) a wrap material 12 surrounding the plugs (Fig. 1; col 3, ln 12-39).
For claim 3, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the wrap material comprises a mesh consisting of one of plastic, burlap (col 3, ln 15-16 and 30-31), cotton, wire, or polymer.
For claim 4, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the indentation comprises one of either a depression (Fig. 1 shows ref. 20 forming a depression in the plug) or a drilled hole.
.
Claims 6-7, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Joerren (US 2499386).
For claim 6, Fima teaches a method of producing plugs, comprising: shaping material to produce spherical plugs 10 having a diameter in the range of 1 to 3 inches (col 3, ln 12-22 describes a spherical shaped soil mixture 14 that is 2.5 to 3 inches in diameter; Fig. 1).
Fima is silent about the shaping step including at least one compressing of coir material using opposed half ball cup cylinders to produce the spherical plugs having a seam between the two halves; and forming an indentation in a surface of the spherical plugs.
Rubin teaches a method of producing coir plugs, comprising: at least one compressing of coir material to produce spherical plugs (col 2, ln 37-58, col 4, ln 41-col 5, ln 52 describe the compressed growing medium including coir and additives; col 5, ln 43-46 describes spherical shape) in order to provide a compressed growing medium suitable for packaging, shipment and sale (col 5, ln 31-52) that assists in drainage of water (col 2, ln 37-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaping step in the method of Fima to include at least one compressing of coir material as taught by Rubin 
Joerren, which is reasonably pertinent to the problem of forming balls with which applicant is concerned (applicant’s paras 0020-0021), teaches a method of producing plugs, comprising: at least one compressing of material using opposed half ball cup cylinders 40 (col 2, ln 37-46) to produce spherical plugs (col 2, ln 37-col 3, ln 5) having a seam (Fig. 3 shows one ref. 60 forming a groove between the edges of two abutting sides or halves of the sphere, thus, meeting the plain meaning definition of “seam” consistent with the specification (https://www.merriam-webster.com/dictionary/seam; col 4, ln 3-8) between the two halves; and forming an indentation (Fig. 3 shows another ref. 60 forming an indentation in the surface of the sphere) in a surface of the spherical plugs in order to compact the material to form articles thereof that are required to be of a predetermined size and shape using an apparatus that is rugged in construction and can readily withstand continuous use without impairment (col 1, ln 52-col 2, ln 7; col 4, ln 9-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rubin as modified by Fima to include at least one compressing of material using opposed half ball cup cylinders and the spherical plugs having a seam between the two halves; and forming an indentation in a surface of the spherical plugs as taught by Joerren in order to compact the material to form articles thereof that are required to be of a predetermined size and shape using an apparatus that is rugged in construction and can readily withstand continuous use without impairment. Please note in the combination, the material is coir material as taught by Rubin.

For claim 9, Fima as modified by Rubin and Joerren teach (references to Joerren) wherein forming the indentation comprises pressing the indentation into the surface (col 4, ln 3-8 describes that pressing refs. 60, including one considered to be the indentation, occurs simultaneously during compacting by way of corresponding projections or grooves which are necessarily pressed into the surface of the sphere during compacting).
For claim 11, Fima as modified by Rubin and Joerren teach (references to Fima) wrapping the plugs in a material 12 (Fig. 1; col 3, ln 12-39).
For claim 12, Fima as modified by Rubin and Joerren teach (references to Fima)  wherein the material comprises one of an organic material (col 3, ln 15-16 and 30-31 describe burlap), a wire mesh, or a polymer mesh.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Joerren (US 2499386), as applied to claim 6 above, and further in view of Chilson (US 3255285).
For claim 8, Fima as modified by Rubin and Joerren teaches (references to Rubin) wherein the at least compressing comprises a first compressing at a first compression ratio to produce initial pellets (col 5, ln 31-66).
Fima as modified by Rubin and Joerren is silent about wherein the at least compressing comprises a second compressing at a second compression ratio, wherein 
Chilson, which is reasonably pertinent to the problem of forming pellets with which applicant is concerned (applicant’s paras 0020-0021), teaches wherein the at least compressing comprises a first compressing at a first compression ratio to produce initial pellets and a second compressing at a second compression ratio (via the first pair of compression rolls 32,33 in Fig. 4; col 5, ln 30-55), wherein the second compressing compresses the material in the form of at least two initial pellets together to form the plugs (via the second pair of compression rolls 35,36 in Fig. 4; col 5, ln 30-55) in order to provide plural compression stages where unusually large granular aggregate of the materials may be needed (col 5, ln 35-42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one compressing of the method of Fima as modified by Rubin and Joerren to include a second compressing at a second compression ratio, wherein the second compressing compresses the coir material in the form of at least two initial pellets together to form the spherical plugs as taught by Chilson in order to provide plural compression stages where unusually large granular aggregate of the materials may be needed. Please note in the combination, the plugs are spherical as taught by Fima and include coir material as taught by Rubin.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Joerren (US 2499386), as applied to claim 6 above, and further in view of Kim (US 2006/0048446).

Kim teaches a method of producing pellets wherein forming the indentation comprises drilling a hole into the surface (para 0018) in order to conveniently make a hole to insert the plant seed (para 0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the step of forming the indentation of the method of Fima as modified by Rubin and Joerren to include drilling a hole into the surface as taught by Kim in order to conveniently make a hole to insert the plant seed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Limbaugh (US 2017/0245438) teaches coir material and conditioning material shaped in to balls/spheres.
Bishop (US 3842537) teaches coir material formed with indents 24,25a.
Casberg et al. (US 4349493) teaches a pellet having a seam 24,44.
McCartney (US 5073323) teaches opposed half ball cup cylinders to produce spheres.
Knapp (US 3849041) and Knapp (US 3775034) teach a seam for holding a seed.
Belger et al. (US 6219968) teaches coir (coco peat) that is compressed into a shape and has an indentation 4,13,14.
Da (CN 2194262) teaches opposed cup cylinders forming a shaped product having a seam in Fig. 1.

Beasley (CN 104114051) teaches dual half ball cup cylinders forming a shaped product having a seam in Figs. 9, 10 and 12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643